Citation Nr: 1638420	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-27 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to September 21, 2009.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 

INTRODUCTION

The Veteran had active service in the U.S. Army from January 1971 to March 1972. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in October 2015.  A transcript of the hearing has been associated with the claim file.

In a December 2015 Board decision, the Veteran was granted a rating of 50 percent for PTSD prior to September 21, 2009 but denied a rating of 50 percent or higher.  The claims for entitlement to an increased rating for PTSD since September 21, 2009 and TDIU were remanded by the Board at that time.  The Veteran appealed denial of a rating higher than 50 percent for PTSD prior to September 21, 2009 to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR) the parties agreed to vacate the Board's December 2015 decision denying a rating higher than 50 percent for PTSD prior to September 21, 2009 and remand the issue to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in June 2016.

The Board notes that the issues of entitlement to an increased rating for PTSD since September 21, 2009 and entitlement to a total disability rating based on individual unemployability (TDIU) were remanded by the Board in December 2015.  As the electronic record reveals that development is still ongoing at the RO regarding these claims, the Board finds that they are not currently developed for appellate review and will be addressed by the Board at a later time.  



FINDING OF FACT

Prior to September 21, 2009, PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood but not total occupational and social impairment.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, prior to September 21, 2009, the criteria for a rating of 70 percent disabling, but no higher, for PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2015)  


REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in October 2008, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran appeals the denial of a rating higher than 50 percent for PTSD prior to September 21, 2009.  The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In assessing the evidence of record, it is important to note that the global assessment of functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 
There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

Based on the evidence presented, the Board finds that a 70 percent rating for PTSD prior to September 21, 2009 is warranted.  To that end, a 70 percent disability rating is warranted where there is evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  During the October 2008 private evaluation, it was noted that the Veteran had cognitive difficulties, concentration problems, recurrent thoughts of death, impaired impulse control and impaired speech.  The examiner assigned a GAF score of 42 in October 2008 and January 2009 based on the Veteran's difficulties in multiple areas including social functioning, employment functioning, family relationships, judgment related issues, thinking difficulties, and mood. During the July 2009 VA examination, the Veteran reported that he cannot keep friends and that he cannot deal with people.  He was shown to have fleeting thoughts of suicide, poor impulse control and occupational impairment.  The Veteran's wife has also submitted lay statements discussing the Veteran's anger outbursts, depression, lack of friends and irritability for this period of time.  

Given the evidence discussed in the October 2008 psychological evaluation, January 2009 psychological evaluation, July 2009 VA examination report, outpatient treatment records, lay statements of record and GAF scores ranging from 42-58 during this time, the Board finds that occupational and social impairment with deficiencies in most areas is shown.  Hence, entitlement to a 70 percent rating for PTSD prior to September 21, 2009 is granted.

Based on the evidence presented, however, the Board finds that a rating higher than 70 percent is not warranted during this time as a disability picture contemplated by a 100 percent rating under Diagnostic Code 9411 was not demonstrated prior to September 21, 2009.  To that end, during this time, the Veteran reported having no friends and a detachment from his wife.  He, however, expressed that he had a good relationship with his sons and that he communicated with his grandchildren.  The above demonstrates that he can maintain some relationships.  The examinations during this time disclosed that he was generally alert, cooperative and oriented.  There was no evidence of thought disorder, hallucinations, delusions, and/or homicidal ideation during this time.  Although he admitted to suicidal ideation during this period, such were shown to be without plan or intent.  His examinations and outpatient treatment records also revealed he had generally appropriate grooming and hygiene.  

The Board acknowledges the Veteran's reports to include social and occupational difficulties.  While the Veteran has been competent and credible when reporting his symptoms, total occupational and social impairment is not shown by the record. 
In sum, prior to September 21, 2009 the Veteran's PTSD symptoms were more characteristic of a disability picture that was contemplated by a 70 percent rating and no more.  Stated differently, the medical and lay evidence as well as the GAF scores establish that there was occupational and social impairment with deficiencies in most areas prior to September 21, 2009.  The manifestations, however, even when accepted as credible, do not equate in frequency, duration, or severity to total occupational and social impairment.  Neither the lay or credible medical evidence shows the Veteran's symptoms have been persistent or rises to the level required for a 100 percent evaluation.  Accordingly, a 70 percent rating for PTSD prior to September 21, 2009 is granted, but no more.  

The discussion above reflects that the symptoms of the Veteran's PTSD are contemplated by the applicable rating criteria.  The effects of his disabilities, including social and occupational limitations, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

ORDER

Entitlement to a rating of 70 percent for PTSD prior to September 21, 2009 is granted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


